
	
		III
		111th CONGRESS
		2d Session
		S. RES. 571
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2010
			Mrs. Gillibrand (for
			 herself, Mr. Voinovich,
			 Mr. Lieberman, Mr. Schumer, Mr.
			 Levin, Mr. Casey,
			 Mr. Kyl, and Mr. Vitter) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Calling for the immediate and unconditional
		  release of Israeli soldier Gilad Shalit held captive by Hamas, and for other
		  purposes.
	
	
		Whereas Congress previously expressed its concern for
			 missing Israeli soldiers in the Act entitled An Act to locate and secure
			 the return of Zachary Baumel, a United States citizen, and other soldiers
			 missing in action, approved November 8, 1999 (Public Law 106–89; 113
			 Stat. 1305), which required the Secretary of State to raise the status of
			 missing Israeli soldiers with appropriate government officials of Syria,
			 Lebanon, the Palestinian Authority, and other governments in the region, and to
			 submit to Congress reports on those efforts and any subsequent discovery of
			 relevant information;
		Whereas the House of Representatives passed H. Res. 107 on
			 March 13, 2007, regarding Gilad Shalit and other Israeli soldiers illegally
			 attacked and captured by terrorists;
		Whereas Israel completed its withdrawal from Gaza on
			 September 12, 2005;
		Whereas, on June 25, 2006, Hamas together with allied
			 terrorists crossed into Israel to attack a military post, killing two soldiers
			 and wounding and kidnapping Gilad Shalit in a blatantly illegal and
			 extortionate effort to coerce the Government of Israel;
		Whereas Hamas has prevented access to Gilad Shalit by
			 competent medical personnel and representatives of the International Committee
			 of the Red Cross;
		Whereas Hamas has refused to provide Gilad Shalit with
			 regular contact with his family or any other party, or to allow his family to
			 know where he is being held;
		Whereas Hamas has compelled Gilad Shalit to appear in
			 video and voice recordings intended to illegally and extortionately coerce the
			 Government of Israel; and
		Whereas Gilad Shalit has been held in captivity by Hamas
			 for almost four years: Now, therefore, be it
		
	
		That the Senate—
			(1)demands that—
				(A)Hamas immediately and unconditionally
			 release Israeli soldier Gilad Shalit; and
				(B)Hamas —
					(i)allow prompt access to the Israeli captives
			 by competent medical personnel and representatives of the International
			 Committee of the Red Cross;
					(ii)facilitate regular communication by Gilad
			 Shalit with his family and allow his family to know where he is being held;
			 and
					(iii)cease compelling
			 Gilad Shalit to appear in video and voice recordings intended to illegally and
			 extortionately coerce the Government of Israel;
					(2)expresses—
				(A)its vigorous support and unwavering
			 commitment to the welfare, security, and survival of the State of Israel as a
			 Jewish and democratic state within recognized and secure borders;
				(B)its strong support
			 and deep interest in achieving a resolution of the Israeli–Palestinian conflict
			 through the creation of a democratic, viable, and independent Palestinian state
			 living in peace alongside of the State of Israel;
				(C)its ongoing
			 concern and sympathy for the family of Gilad Shalit; and
				(D)its full
			 commitment to continue to seek the immediate and unconditional release of Gilad
			 Shalit and other missing Israeli soldiers;
				(3)recalls—
				(A)the illegal and barbaric attack on and
			 kidnapping of the bodies of Ehud Goldwasser and Eldad Regev on July 12, 2006,
			 by the Iran-supported terrorist group Hezbollah; and
				(B)the missing
			 Israeli soldiers Zecharya Baumel, Zvi Feldman, and Yehuda Katz, missing since
			 June 11, 1982, Ron Arad, who was captured on October 16, 1986, Guy Hever, last
			 seen on August 17, 1997, and Majdy Halabi, last seen on May 24, 2005;
			 and
				(4)condemns—
				(A)Hamas for the grossly illegal and immoral
			 cross border attack and kidnapping of Gilad Shalit; and
				(B)the Governments of
			 Iran and Syria, the primary state sponsors and patrons of Hamas, for their
			 ongoing support for international terrorism.
				
